DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 11/02/2020, Applicant, on 01/25/2021, amended claims 1, 3-8, 10-15, and 17-20. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments the 35 USC § 112(a) has been overcome. However, the updated 35 USC § 103 and 101 rejections of claims 1-20 are applied in light of Applicant's amendments.     
The Applicant argues that “the amended claims include elements that reflect an improvement in the function of a computer system as well as elements that utilizes a particular machine or manufacture to integrate the judicial exception into a practical application…In SiRF Technologies, Inc. v. International Trade Commission, 601 F.3d 1319, 1332 (Fed. Cir. 2010), the Federal Circuit held that the claims were patent eligible because they were tied to a specific machine; namely, a GPS receiver….Accordingly, Applicant respectfully requests that the § 101 rejection be withdrawn.” (Remarks 01/25/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for gathering and analyzing (assigning) driver and passenger location data and determining if certain threshold/criteria are met. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing location data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The practice of determining user(s) location information and calculating threshold information with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving not an improvement to the technical field. 
The Applicant’s invention is not analogous to SiRF Technologies, Inc. v. International Trade Commission, 601 F.3d 1319, 1332 (Fed. Cir. 2010), as it does not follow the same fact pattern. SiRF qualified as significantly more because it improved the technology/technical field, “which a GPS receiver uses software that makes use of a mathematical formula to improve its ability to determine its position in weak signal environments.” (see, July 2017: Interim Eligibility Guidance Quick Reference Sheet Significantly More Considerations).  The utilization of generic computing components and GPS to determine locational information is not significantly more, but merely using known technologies in their ordinary/expected way (leveraging GPS to update location information is merely an insignificant extra solution activity). Applicant’s use of GPS is not improving on GPS technology, signals/network, or the technical field, but merely using GPS in its intended way. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors and GPS) to perform in a generic/expected way they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the claims are insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to claims 1-20 of 35 U.S.C. 103 have been considered but is moot because the arguments do not apply to the current combination of references being used in the current rejection. The Applicant’s amendments required further search and therefore new prior art references are applied in the current rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), system (claims 8-14), and computer program product (claims 15-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: directing…a plurality of driver computing devices to a common geographical region comprising a plurality of passenger pickup locations; determining current locations of the plurality of driver …utilizing…; determining a combined wait time parameter corresponding to the common geographical region by combining a plurality of wait time parameters associated with the plurality of passenger pickup locations; in response to determining that the combined wait time parameter fails to satisfy a threshold combined wait time parameter for the common geographical region, determining a new fleet layout…to satisfy the threshold combined wait time parameter;  assigning…the plurality of driver …to locations of the plurality of passenger pickup locations within the common geographical region in accordance with the new fleet layout; and transmitting…to the plurality of driver …navigational data to direct the plurality of driver computing devices from the current locations of the plurality of driver computing devices to the assigned locations in the common geographical region. 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to by a processing device… computing devices… global position systems of the plurality of driver computing devices… of the plurality of driver computing devices…; A system comprising: a memory; and a processing device communicably coupled to the memory…; A computer-readable non-transitory medium storing one or more instructions which, when executed by a processing device (as recited in independent claims 1, 8, and 15).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Independent claims 8 and 15 recite the system and CRM for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: by a processing device… computing devices… global position systems of the plurality of driver computing devices… of the plurality of driver computing devices…; A system comprising: a memory; and a processing device communicably coupled to the memory…; A computer-readable non-transitory medium storing one or more instructions which, when executed by a processing device (as recited in independent claims 1, 8, and 15) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0014]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-14, and 16-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “wherein determining the combined wait time parameter corresponding to the geographic region further comprises: determining expected passenger device demand at the plurality of passenger pickup locations within the common geographical region; modifying the plurality of wait time parameters based on the expected passenger device demand at the plurality of passenger pickup locations; and determining the combined wait time parameter by combining the modified wait time parameters; determining each wait time parameter of the plurality of wait time parameters comprises determining an amount of time elapsing between receiving a transportation request from a passenger computing device positioned within the common geographical region and a driver computing device arriving at a corresponding passenger pickup location of the plurality of passenger pickup locations; and determining the combined wait time parameter comprises determining an average wait time parameter of the plurality of wait time parameters; determining an expected combined wait time parameter corresponding to assigning the plurality of driver computing devices to an original set of locations; and assigning the plurality of driver computing devices to the original set of locations based on the expected combined wait time parameter; determining a second expected combined wait time parameter based on assigning the plurality of driver computing devices to the locations in accordance with the new fleet layout; and assigning the plurality of driver computing devices to the locations based on the combined wait time parameter, and the second expected combined wait time parameter; determining distances to be traveled from the current locations to the plurality of passenger pickup locations; and assigning the plurality of driver computing devices to the locations based on the distances to be traveled and the combined wait time parameter; wherein determining the new fleet layout comprises determining a positional placement of idle driver computing devices available for transport and one or more driver computing devices that will become available for transport after dropping off a passenger computing device; ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (9-14 and 16-20) recite the system and CRM for performing the method of claims 2-7. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20170098184 (hereinafter “Marco”) et al., in view of U.S. PGPub 20150161554 (hereinafter “Sweeney”) et al., in further view of U.S. Patent 9958272 (hereinafter “Morris) et al.
As per claim 1, Marco teaches a method comprising:
directing, by a processing device, a plurality of driver computing devices to a common geographical region comprising a plurality of passenger pickup locations; Marco 0096: “FIG. 4 illustrates a diagram of drivers being directed to various events in accordance with certain embodiments. Although the passenger pick-up regions 404 are depicted as hexagonal regions each having the same area, other embodiments may include passenger pick-up regions with any suitable geographical delineations. In the embodiment depicted, drivers 406 are located in various regions 404. Diagram 400 also depicts event locations 402a and 402b which are the sites of a football game and an arrival of an airplane.”
determining current locations of the plurality of driver computing devices utilizing global position systems of the plurality of driver computing devices: Marco 0059: “Driver availability data 322 may comprise information associated with drivers that are available to transport passengers. In some embodiments, driver availability data 322 may also comprise information associated with drivers that are not available to transport passengers (e.g., because they are off-duty or currently transporting a passenger). An entry in the driver availability data 322 may include an identification of a driver and any suitable associated information, 0067: driver has accepted his request and provides any suitable information associated with the driver (e.g., driver's current location, model and color of vehicle, estimated time of arrival, etc.) to the passenger.”
assigning, by the processing device the plurality of driver computing devices locations of to the plurality of passenger pickup locations within the common geographical region…;Marco 0020-0023: The application may periodically transmit the current location of the mobile device 108 as determined by a GPS of the mobile device 108 to the backend system 116. When a driver is selected to provide a ride, backend system 116 may send a notification to the taxi driver application. In some embodiments, the driver may have a limited amount of time to select whether the driver accepts the ride. In other embodiments, the application may be configured by the driver to automatically accept the ride or to automatically accept the ride if certain criteria are met (e.g., fare minimum, direction of travel, minimum passenger rating, etc.)…backend system 116 may receive a request from a passenger and facilitate the assignment of a driver to fulfill the request. Backend system 116 is described in more detail in connection with FIG. 3…0066: Backend server 302 may access driver availability data 322 to determine one or 0084: For example, drivers may be paired with passenger requests in accordance with their expected availability to arrive at the event location and the wait time may be based on the amount of time it will take the driver paired with the passenger request to arrive at the event location…0096-0099: drivers to be preemptively directed to an event may be selected based on their proximity to the event location. For example, in the embodiment depicted, drivers 406a-406h are directed to event location 402a, drivers 706k-m are directed to event location 402b, and drivers 406i and 406j are not directed to an event location.”
and transmitting, by the processing device to [[a]]the plurality of driver computing devices, navigational data to direct the plurality of driver computing devices  from the current locations of the plurality of driver computing devices to the assigned locations in the common geographical region; Marco 0060: “Navigational data 324 may comprise information supporting navigation functions provided by the taxi passenger applications and driver passenger applications…navigational data 324 may comprise historic and/or real time data about the flow of traffic in particular areas …0070: Backend server 302 0096-0099: FIG. 4 illustrates a diagram of drivers being directed to various events in accordance with certain embodiments… drivers to be preemptively directed to an event may be selected based on their proximity to the event location. For example, in the embodiment depicted, drivers 406a-406h are directed to event location 402a, drivers 706k-m are directed to event location 402b, and drivers 406i and 406j are not directed to an event location.”
Marco may not explicitly teach the following. However, Sweeney teaches:
determining a combined wait time parameter corresponding to the common geographical region by combining a plurality of wait time parameters associated with the plurality of passenger pickup locations;Sweeney 0055-0058: “, as specified by one or more rules 167, if the total estimated travel time of an in-use driver (which includes a sum of the estimated travel time from the current location 135 of an in-use driver to the destination location 137, and the estimated travel time from the destination location 137 to the pickup location 123 of the requesting user) is equal to or greater than the threshold estimated travel time, then the pickup determination component 114 does not include that in-use driver as part of the pool of drivers that are capable of providing transport service for the user… The rules 167 can specify prioritizing capable drivers based on one or more of… an in-use driver's total estimated travel time from her current location 113 to the pickup location 123 (the sum of a first travel time from the respective destination location to the pickup time for existing fare to depart vehicle), and the time-to-pick up for the on-route driver 626 can be calculated as the sum of (i) the time-to-point of destination (e.g., 2 minutes in FIG. 6B), (ii) the additive constant (e.g., 1 minutes in FIG. 6B), and (iii) the time of travel from the point of destination to the pickup point (e.g., 3 minutes in FIG. 6B).”
Marco and Sweeney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marco with the aforementioned teachings from Sweeney with a reasonable expectation of success, by adding steps that allow the software to utilize time and distance [Sweeney 0057].
Marco and Sweeney may not explicitly teach the following. However, Morris teaches:
in response to determining that the combined wait time parameter fails to satisfy a threshold combined wait time parameter for the common geographical region, determining a new fleet layout of the plurality of driver computing devices to satisfy the threshold combined wait time parameter; … in accordance with the new fleet layout;Morris, col. 6, lines 24-40 and claim 1: “A method for dynamically updating a vehicle route, using a system comprising a vehicle management system (VMS) comprising digital logic circuitry, a memory storing executable instructions, a communication module, a vehicle in a fleet of vehicles comprising an in-vehicle device with a vehicle computer, a sensing device, a Global Positioning System (GPS) and a display, the digital logic circuitry programmed with the executable instructions that configure the digital logic circuity to perform the method comprising: identifying a first vehicle from a fleet of vehicles… wherein the routing algorithm constraints comprise vehicle maintenance, time of day, break time, transit time… determining whether the disruptive event prevents the first vehicle from performing a scheduled task; based on the determination that the first vehicle is prevented from performing the scheduled task, calculating plural sets of feasible alternative routes in real-time to perform the scheduled task using available vehicles in the fleet of vehicles taking into account characteristics and feasible alternative routes that satisfy a series of computer-based thresholds, the series of computer-based thresholds is programmatically selected based on information comprising energy use, distance, schedule specific constraint, battery capacity, amount of fuel, customer needs, and vehicle location that are updated at intervals in real-time over the network from the available vehicles in the fleet of vehicles, wherein the first set of alternative routes provides an optimal set of alternative routes to perform the scheduled task by at least one of the available vehicles.”{Examiner note: Matching, ‘new fleet layout’ with ‘feasible alternative routes’ and ‘rerouting’ from the prior art (a route can be a layout). The art teaches the ability to identify if/when a vehicle will fail to meet a time constraint/customer need (threshold wait time parameter). If a vehicle fails to satisfy the constraint, a feasible alternative route/rerouting is applied to the fleet of vehicles.}   
Marco, Sweeney, and Morris are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marco and Sweeney with the aforementioned teachings from Morris with a reasonable expectation of success, by adding steps that allow the software to [Morris col. 6, lines 24-40].
As per claim 2, Marco, Sweeney, and Morris teach all the limitations of claim 1.
 In addition, Marco teaches:
wherein determining the combined wait time parameter corresponding to the geographic region further comprises: determining expected passenger device demand at the plurality of passenger pickup locations within the common geographical region; Marco 0012: “e Various embodiments includes systems and methods for identifying information associated with an event (such as the event's time and location), estimating a demand for drivers to transport passengers from the event, estimating an end time of the event, and directing drivers to the location of the event in accordance with the end time and estimated demand for drivers…0099-0101: As described above, the number of drivers directed to an event location may be based on an estimated passenger demand. Various factors may be used to determine whether any particular driver 406 is directed to an event location, such as the driver's proximity to the event location… When end times of multiple events occur near the same time and in geographical proximity to each other, backend server may select a subset of available drivers to be directed to a first event and a different subset of the available drivers to be directed to the second event…0122-0126: the determination that the demand for drivers is greater than the supply of available drivers is based on an expected  the determination that the demand for drivers is greater than the supply of available drivers is based on an expected wait time to fulfill one or more passenger requests from one or more users of the taxi service.”
Marco may not explicitly teach the following. However, Sweeney teaches:
modifying the plurality of wait time parameters based on the expected passenger device demand at the plurality of passenger pickup locations; and determining the combined wait time parameter by combining the modified wait time parameters;Sweeney 0101: “each of the first user and the second user may have requested transport by specifying a ride-share vehicle type (when making the request). In another example, each of the first user and the second user can operate his or her client device 170 to specify, as part of the user's profile, or update the user's profile, whether or not he or she is willing to share a transport, and the dispatch 110 can access the client database 150 to determine whether the first user is willing to share a ride. In one example, if the first user is not willing to share a transport, the pickup determination component 114 does not perform the method of FIG. 3B. Similarly, if a second user that is being provided transport is not willing to share a ride, the pickup determination component 114 does not include the corresponding driver as a driver that can pick up the first user while concurrently providing transport to the second user…0127, 0132: By monitoring the locations 571, 573 of the first and second drivers 572, 574, as well as the pickup location 553, 557 of the respective first and second devices 552, 554, the change that would cause it to reconsider the optimization determinations for the original driver selections. For example, the pickup location for one client device may change, or one driver may encounter traffic. Still further, the demand pool of transport requests can expand with new users requesting transports. These events can require re-evaluation of the optimal pairings amongst the limited supply of drivers and vehicles. In these and other cases, the service 560 can perform an updated optimization process 564 in order to continuously or repeatedly calculate optimal driver selections for each of the client devices and their respective transport request 551, 555.” {The art teaches the ability for users to update/modify parameters and thus determining/updating wait time.}  
Marco and Sweeney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marco with the aforementioned teachings from Sweeney with a reasonable expectation of success, by adding steps that allow the software to utilize time and distance parameters with the motivation to more efficiently and accurately dispatch users [Sweeney 0057].
As per claim 3, Marco, Sweeney, and Morris teach all the limitations of claim 1.
 In addition, Marco teaches:
determining each wait time parameter of the plurality of wait time parameters comprises determining an amount of time elapsing between receiving a transportation request from a passenger computing device positioned within the common geographical region and a driver computing device arriving at a corresponding passenger pickup location of the plurality of passenger pickup locations; and determining the combined wait time parameter comprises determining an average wait time parameter of the plurality of wait time parameters;Sweeney 0130-0132: “(i) first device 612 and first driver 622 (time to pick up of 5 minutes), (ii) second device 614 and second driver 624 (time to pick up of 8 minutes), (iii) first device 612 and second driver 624 (time to pick up of 6 minutes), and (iv) second device 614 and first driver 622 (time to pick up of 2 minutes). In order to optimize the time to pick up for each driver individually, then one driver is optimized first (e.g., first in time to request transport). For example, if the first device 612 is optimized first, then the first device 612 is paired with the first driver 622, leaving the second rider 614 paired with the second driver 624. This results in a group time to pick up average of 6.5 minutes. While this outcome is favorable for the first driver 612 (e.g., using single transport request optimization objective), when considered for the group (first driver 612 and second driver 614), the pairing is not optimal. When the objective of optimization is extended to the group, the optimal pairing is to pair the second rider 614 with the first driver 622, and the first rider 612 with the second driver 624. This results time to pick up average of 4 minutes, but the time to pick up for the first driver increases by one minute…the driver 626 is assigned to the second rider 614, and the first driver 622 is assigned to the first rider 612 so that the average time to pick up for both riders is 5 minutes.”
Marco and Sweeney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marco with the aforementioned teachings from Sweeney with a reasonable expectation of success, by adding steps that allow the software to determine wait time parameters with the motivation to more efficiently and accurately dispatch users [Sweeney 0057].
As per claim 4, Marco, Sweeney, and Morris teach all the limitations of claim 1.
 In addition, Marco teaches:
determining an expected combined wait time parameter corresponding to assigning the plurality of driver computing devices to an original set of locations; and assigning the plurality of driver computing devices to the original set of locations based on the expected combined wait time parameter;Marco 0062: “Event data 325 may comprise information about upcoming events, currently occurring events, and recently ended events (e.g., before information  an entry may include an estimation of the aggregate number of passenger requests that will be and/or have been received from passengers at the event and/or a predicted timeline of how many requests have been and/or will be received as a function of time relative to the completion of the event (e.g., an average number of requests per minute received prior to and after the end of the event). In some embodiments, an indication of each passenger request made in association with the event may be stored. Whether a passenger request is associated with the event may be determined in any suitable manner, such as by filtering requests based on a temporal and geographical proximity with the event…0073-0081: backend server 302 may classify an event based on the information received from one or more event information sources 332 to facilitate comparison with historical events stored in historical event data 327… Backend server may analyze historical events with similar classifications in order to determine patterns in end times and/or passenger requests in order to more accurately predict the same for upcoming or ongoing events… The backend server 302 may aim to navigate drivers to the event so that the drivers arrive at the event at the same time the time selected for the drivers to arrive may be based on passenger requests from previous events or other suitable information… if an event is expected to finish at 9:00 PM and the driver is 15 minutes away, the navigation may begin at or around 8:45 PM. As another example, if the driver has been selected to arrive at the event 15 minutes early (e.g., to pick up someone leaving the event early), then the navigation may begin at or around 8:30 PM. When multiple drivers are navigated to the event to arrive at a particular time, the starting times of the navigation may differ from driver to driver” {Matching ‘anticipating’ with ‘predicting’} 
As per claim 5, Marco, Sweeney, and Morris teach all the limitations of claim 1.
 In addition, Marco teaches:
determining a second expected combined wait time parameter based on assigning the plurality of driver computing devices to the locations…;
Marco 0062: “Event data 325 may comprise information about upcoming events, currently occurring events, and recently ended events (e.g., before information about the events is transferred to historical event data 327). An entry in event data 325 may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated end time of the event, passenger pickup locations associated with the event (e.g., one or more ideal locations for drivers 0083: backend server 302 may access data indicating convenient pickup locations around the event location and may direct the drivers to these locations to wait for passenger requests. This data may be obtained in any suitable manner, such as a manual entry by an administrator or an analysis of pickup locations used during past similar events. In some embodiments, when a passenger request is received from a passenger at the event location, the backend server 302 may instruct application logic 218 of passenger mobile device 104 to direct the passenger to the location at which the driver has been instructed to wait. In various embodiments, backend server 302 may optimize the placement of drivers around the event location in order to efficiently pair passengers and drivers. For example, if backend server 302 is navigating multiple drivers to the event location in anticipation of receiving passenger requests at the event location, backend server 302 may distribute the drivers among locations that are spaced out around the event location (e.g., drivers may be spaced out among northwest, southwest, northeast, and southeast corners of an arena)… 0073-0081:  if an event is expected to finish at 9:00 PM and the driver is 15 minutes away, the navigation may begin at or around 8:45 PM. As another example, if the driver has been selected to arrive at the event 15 minutes early (e.g., to pick up someone leaving the event early), then the navigation may begin at or around 8:30 PM. When multiple drivers are navigated to the event to arrive at a particular.”
and assigning the plurality of driver computing devices to the locations based on the combined wait time parameter, and the second expected combined wait time parameter; Marco 0062: “Event data 325 may comprise information about upcoming events, currently occurring events, and recently ended events (e.g., before information about the events is transferred to historical event data 327). An entry in event data 325 may include any suitable information about the event, such as a title of the event, a location of the event (which may be expressed in any suitable manner, such as GPS or other coordinates, an address, or a name of the venue at which the event is held), an estimated end time of the event, passenger pickup locations associated with the event (e.g., one or more ideal locations for drivers to pick up passengers that attended the event)… an entry may include an estimation of the aggregate number of passenger requests that will be and/or have been received from passengers at the event and/or a predicted timeline of how many requests have been and/or will be received as a function of time relative to the completion of the event (e.g., an average number of requests per minute received prior to and after the end of the event). In some embodiments, an indication of each passenger request made in association with the event may be stored. Whether a passenger request is associated with the event may be determined in any suitable manner, such as by filtering requests based on a temporal and geographical proximity with the event…0073: backend server 302 may classify an event based on the information received from one or more event information sources 332 to facilitate comparison with historical events stored in historical event data 327… Backend server may analyze historical events with similar classifications in order to determine patterns in end times and/or 
Marco and Sweeney may not explicitly teach the following. However, Morris teaches:
in accordance with the new fleet layout;Morris 0026 and claim 1: “A method for dynamically updating a vehicle route, using a system comprising a vehicle management system (VMS) comprising digital logic circuitry, a memory storing executable instructions, a communication module, a vehicle in a fleet of vehicles comprising an in-vehicle device with a vehicle computer, a sensing device, a Global Positioning System (GPS) and a display, the digital logic circuitry programmed with the executable instructions that configure the digital logic circuity to perform the method comprising: identifying a first vehicle from a fleet of vehicles… wherein the routing algorithm constraints comprise vehicle maintenance, time of day, break time, transit time… determining whether the disruptive event prevents the first vehicle from performing a scheduled task; based on the determination that the first vehicle is prevented from performing the scheduled task, calculating plural sets of feasible alternative routes in real-time to perform the scheduled task using available vehicles in the fleet of vehicles taking into account characteristics and actual positions of the available vehicles; selecting a first set of alternative routes from the plural sets of feasible alternative routes that satisfy a series of computer-based thresholds, the series of computer-based thresholds is programmatically selected based on information comprising energy use, distance, schedule customer needs, and vehicle location that are updated at intervals in real-time over the network from the available vehicles in the fleet of vehicles, wherein the first set of alternative routes provides an optimal set of alternative routes to perform the scheduled task by at least one of the available vehicles.”{Examiner note: Matching, ‘new fleet layout’ with ‘feasible alternative routes’ and ‘rerouting’ from the prior art. The art teaches the ability to identify if/when a vehicle will fail to meet a time constraint/customer need (threshold wait time parameter). If a vehicle fails to satisfy the constraint, a feasible alternative route/rerouting is applied to the fleet of vehicles.}   
Marco, Sweeney, and Morris are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marco and Sweeney with the aforementioned teachings from Morris with a reasonable expectation of success, by adding steps that allow the software to determine/update a fleet layout with the motivation to more efficiently and accurately dispatch users [Morris 0026].
 As per claim 6, Marco, Sweeney, and Morris teach all the limitations of claim 1.
 Marco may not explicitly teach the following. However, Sweeney teaches:
determining distances to be traveled from the current locations to the plurality of passenger pickup locations, and assigning the plurality of driver computing devices to locations based on the distances to be traveled and the combined wait time parameter;
Sweeney 0017-0018: “the system determines the first set of drivers that are driving vehicles unoccupied by other users by identifying such drivers having a current location within a predefined distance of the pickup location of the first user or within a predefined region of the pickup location of the first user…0043: the pickup determination component 114 can access the driver database 116 to identify drivers that are within a predefined distance of the pickup location 123, within an estimated travel time (based on an estimated predicted route) of the pickup location 123, and/or within a predefined region of the pickup location 123 based on the current location information 113 of the drivers. For example, the predefined distance (such as ten miles, fifteen miles, etc.), the estimated travel time (such as in minutes, etc.), or predefined region (such as an area of a town or city, or customized and configured geographic region) can be specified by an administrator of system 100 (e.g., via administrator input 161 provided to system 100 using an administrator interface 160). The pickup determination component 114 can calculate or determine, for example, for each authorized driver, the distance between a given pickup location 123, and the current location 113 of that driver and compare the distance with the predefined distance. As an addition or an alternative, the dispatch 110 can include a plurality of driver databases 116 that are each specified for drivers that operate in a particular geographic area 
Marco and Sweeney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marco with the aforementioned teachings from Sweeney with a reasonable expectation of success, by adding steps that allow the software to utilize time and distance parameters with the motivation to more efficiently and accurately dispatch users [Sweeney 0057].
As per claim 7, Marco, Sweeney, and Morris teach all the limitations of claim 1.
 In addition, Morris teaches:
determining the new fleet layout comprises determining a positional placement of idle driver computing devices available for transport and one or more driver computing devices that will become available for transport after dropping off a passenger computing device;Morris, col. 19-20, lines 55-20: “FIG. 6 is an example of a vehicle management user interface 600. The vehicle management user interface 600 includes a map 601 having various symbols 302 that represent vehicles…A popup box 605 displaying certain vehicle status information is shown...such as vehicle identifiers, addresses of current locations, and information relating to the current status of the vehicles (i.e., moving, stopped, idle), and information relating to the vehicles schedule (i.e., on time, delayed, etc.)…The vehicle management system can be configured to automatically display alternative routes for one or more vehicles on the user interface 600 (or a similar user interface) after a series of computer-based thresholds have been met relating to the creation of alternative routes, as further discussed herein. In the depicted embodiment, a popup box 607 generated by the vehicle management system 150 displays an indication that an alternative route has been calculated. The popup box 607 can inform a user that one or more alternative routes are available for one or more vehicles in the fleet.”
Marco, Sweeney, and Morris are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Marco and Sweeney with the aforementioned teachings from Morris with a reasonable [Morris col. 6, lines 24-40].
Claims 8-20 are directed to the system and CRM for performing the method of claims 1-7 above.  Since Marco, Sweeney, and Morris teach the system and CRM, the same art and rationale apply.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Patent Examiner, Art Unit 3683